



AMENDMENT NO. 1
TO
THIRD AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
SPARK HOLDCO, LLC
This AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT (this “Amendment”, and the Third Amended and Restated Limited
Liability Company Agreement (the “Third Restated LLC Agreement”), as amended,
supplemented or restated from time to time, including by this Amendment, is
entered into on January 26, 2018, by and among SPARK HOLDCO, LLC, a Delaware
limited liability company (the “Company”), and each other Person who is or at
any time becomes a Member in accordance with the terms of the Agreement and the
Act. Capitalized terms used herein and not otherwise defined have the respective
meanings set forth in Section 1.1 of the Third Restated LLC Agreement and
Section 1 of this Amendment.
RECITALS
WHEREAS, the Third Restated LLC Agreement provided for the creation of a new
class, and initial issuances, of Series A Preferred Units;
WHEREAS, Section 3.1(b) of Third Restated LLC Agreement provides that the
Managing Member has the right to authorize and cause the Company to issue
additional Units in the Company, and to amend Exhibit A of the Agreement to
reflect such additional issuances;
WHEREAS, Section 11.1(b) of the Third Restated LLC Agreement provides that the
Managing Member, acting alone, may amend the Agreement, including Exhibit A, to
reflect the issuance of additional Units as provided by the terms of the
Agreement;
WHEREAS, in connection with (i) issuances of additional Series A Preferred Stock
by SEI subsequent to the Third Restated LLC Agreement, (ii) the SEI two-for-one
stock split of SEI’s issued Class A Stock and Class B common stock effected
through a stock dividend distributed on June 16, 2017, and (iii) certain
redemptions, repurchases or other acquisitions of Class A Stock (including upon
forfeiture of any unvested shares of Class A Stock) subsequent to the Third
Restated LLC Agreement, the Managing Member desires to amend Exhibit A of the
Third Restated LLC Agreement as required thereunder to reflect issuances of the
Company’s Units as of the date of this Amendment, and to amend the Third
Restated LLC Agreement as otherwise set forth herein to address additional
issuances of Series A Preferred Stock.




ACTIVE 228016291

--------------------------------------------------------------------------------







Section 1. Definitions. Section 1.1 of the Third Restated Agreement is hereby
amended to add or restate, as applicable, the following definitions:
“Amendment” is defined in the preamble to the Amendment.
“Series A Preferred Stock Offering” means (i) the offering of 1,610,000 shares
of Series A Preferred Stock pursuant to an Underwriting Agreement, dated March
8, 2017, between SEI and RBC Capital Markets, LLC, as representative of the
several underwriters named therein, (ii) the offering of shares of Series A
Preferred Stock pursuant to the At-the-Market Issuance Sales Agreement, dated
July 21, 2017, between SEI and FBR Capital Markets & Co., (iii) the offering of
shares of Series A Preferred Stock pursuant to the Underwriting Agreement, dated
January 23, 2018, between SEI and B. Riley FBR, Inc., as representative of the
several underwriters named therein, and (iv) any other offering of Series A
Preferred Stock by SEI.
“Third Restated LLC Agreement” is defined in the preamble to the Amendment.
Section 2. Amendment and Restatement of Section 3.5. Section 3.5 of the Third
Restated LLC Agreement is hereby amended and restated in its entirety as
follows:
Section 3.5    Issuance of Series A Preferred Units in Series A Preferred Stock
Offering Transaction. Immediately after consummation of any Series A Preferred
Stock Offering, the Company will issue a number of Series A Preferred Units to
SEI in accordance with Section 3.1 in exchange for SEI’s commitment to
contribute the net proceeds of the Series A Preferred Stock Offering to the
Company. If and to the extent the underwriters exercise any option to purchase
additional shares of Series A Preferred Stock in connection with a Series A
Preferred Stock Offering, the Company will immediately thereafter issue an equal
number of Series A Preferred Units to SEI in exchange for SEI’s commitment to
contribute to the Company the net proceeds from the exercise of such option. SEI
agrees to satisfy the capital commitment obligations described in this Section
3.5 by contributing to the Company 100% of the net proceeds received by SEI in
the Series A Preferred Stock Offering (including 100% of the net proceeds
received from the exercise by the underwriters of their option to purchase
additional shares of Series A Preferred Stock, if any).
Section 3. Amendment and Restatement of Exhibit A. Exhibit A to the Third
Restated LLC Agreement is hereby amended and restated as set forth on Exhibit A
to this Amendment.
Section 4. Entire Agreement. This Amendment, together with all Exhibits and
Schedules hereto and to the Third Restated LLC Agreement, and all other
agreements referenced therein and herein, constitute the entire agreement among
the parties hereto pertaining to the subject matter hereof and supersede all
prior and contemporaneous agreements, understandings, negotiations and
discussions, whether oral or written, of the parties and there are no
warranties, representations or other agreements between the parties in
connection with the subject matter hereof except as specifically set forth
herein and therein.




ACTIVE 228016291

--------------------------------------------------------------------------------





Section 5. Governing Law. This Amendment, the legal relations between the
parties and any Action, whether contractual or non-contractual, instituted by
any party with respect to matters arising under or growing out of or in
connection with or in respect of this Amendment or the Third Restated LLC
Agreement shall be governed by and construed in accordance with the Laws of the
State of Delaware applicable to contracts made and performed in such State and
without regard to conflicts of law doctrines, except to the extent that certain
matters are preempted by federal Law or are governed as a matter of controlling
Law by the Law of the jurisdiction of organization of the respective parties.
Section 6. Headings. The descriptive headings of the Articles, Sections and
subsections of this Amendment are for convenience only and do not constitute a
part of this Amendment or the Third Restated LLC Agreement.
Section 7. Counterparts. This Amendment and any amendment hereto or any other
agreement (or document) delivered pursuant hereto may be executed in one or more
counterparts and by different parties in separate counterparts. All of such
counterparts shall constitute one and the same agreement (or other document) and
shall become effective (unless otherwise provided therein) when one or more
counterparts have been signed by each party and delivered to the other party.






ACTIVE 228016291

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment to be
executed by its duly authorized officers as of the day and year first above
written.
COMPANY:

SPARK HOLDCO, LLC

By:    /s/ Nathan Kroeker
Name:    Nathan Kroeker
Title:    President and Chief Executive Officer






ACTIVE 228016291

--------------------------------------------------------------------------------







MANAGING MEMBER:

SPARK ENERGY, INC.

By:    /s/ Nathan Kroeker
Name:    Nathan Kroeker
Title:    President and Chief Executive Officer






ACTIVE 228016291

--------------------------------------------------------------------------------







NUDEVCO RETAIL, LLC


By:    /s/ W. Keith Maxwell III
Name:    W. Keith Maxwell III 
Title:    President and Chief Executive Officer 






ACTIVE 228016291

--------------------------------------------------------------------------------







RETAILCO, LLC


By:    /s/ W. Keith Maxwell III
Name:    W. Keith Maxwell III 
Title:    President and Chief Executive Officer












ACTIVE 228016291

--------------------------------------------------------------------------------






EXHIBIT A
MEMBERS AND INTERESTS
Members
Common Units
Percentage of Class
of Common Units
Series A
Preferred Units
Spark Energy, Inc.
13,135,636
37.9
%
3,707,256
Retailco, LLC
21,210,126
61.3
%
 
NuDevco Retail, LLC
275,000
0.8
%
 
Total
34.620,762
100.0
%
3,707,256





Exhibit A-1
ACTIVE 228016291